Title: To James Madison from Philip Mazzei, 4 July 1788
From: Mazzei, Philip
To: Madison, James


Carmo: Amico,Parigi, 4 Luglio 1788.
Da qualche tempo in qua le mie lettere possono avervi annoiato, tanto per la for frequenza che per il lor contenuto. Io però non posso dispensarmi dal continovare ad incomodarvi. Quando il bisogno è tale, non si può resistere; lo sprone è troppo acuto. Degnatevi, Amico, di dare sfogo all’incluse, e se il tempo ve lo permette, aggiungete le vostre preghiere alle mie, presso Edmond Randolph e Mr. Blair, affinchè veglino ai miei affari, me ne dieno un ragguaglio, e mi mandino qualche soccorso. Favoritemi voi l’istesso, riguardo all’affare con Dohrman. Gradirei qualche ragguaglio dei libri speditivi, del loro incontro, e delle apparenze del loro esito, e se avete giudicato proprio di render pubbliche le mie osservazioni sulla proposta costituzion federativa. Siccome l’amico Jefferson vi ragguaglia di tutto ciò che può interessarvi, e la mia situazione confina i miei pensieri al proprio bisogno, terminerò per non seccarvi a morte, pregandovi di non abbandonarmi; addio. Vostro sincero Amico e Servo
Filippo Mazzei
 
Condensed Translation
Mazzei requests JM’s assistance in settling his affairs. He is anxious for news concerning the reception of his book in America, and also wishes to know if JM has made public Mazzei’s observations on the proposed Constitution.
